Citation Nr: 1753854	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  10-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for right shoulder osteoarthritis and impingement syndrome, to include on an extraschedular basis.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1984 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a Board videoconference hearing.  Most recently, in June 2017, the Board remanded this matter for further evidentiary development.


REMAND

Pursuant to the June 2017 Board remand, the Veteran underwent a June 2017 VA examination.  An addendum opinion was obtained in September 2017.  The Veteran was also provided with a September 2017 supplemental statement of the case.  In an October 2017 handwritten statement, the Veteran expressed his dissatisfaction with the range of motion testing conducted at the June 2017 VA examination, asserting that the examination was inadequate for rating purposes.  Specifically, the Veteran stated that his arm went numb and his right hand was ice cold during the examination.  He further expressed that his service-connected disability has progressed to where his daily activities are restricted.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the Veteran's range of motion testing may have been unreliable on examination, the Board finds that the Veteran should be afforded another VA examination.

In addition, the record reflects that the Veteran is homeless and in the process of accessing services through the Homeless Veterans Program.  The Veteran's current address is noted in an August 2017 letter from A. R., a LMSW Veteran Affairs Outreach Social Worker.  In scheduling the Veteran for the requested examination, the AOJ must provide him with adequate prior notice of the examination date and location sent to his last known mailing address of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran for a VA shoulder examination to determine the current nature and severity of his right shoulder condition.  The AOJ must ensure that the Veteran is provided with timely notice of the date, time, and location of the scheduled medical examination and clearly document that such notice is sent to his correct last known mailing address of record.  A copy of VA's correspondence notifying the Veteran of such examination must also be associated with the claims file.

All symptoms of the Veteran's right shoulder condition should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence. 

To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

3.  Thereafter, the claim on appeal should be readjudicated.  If any of the benefit sought remains denied, an appropriate supplemental statement of the case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

